DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 10, 13-15, 17 and 20-22 are pending as amended on 3/15/2022. Claims 13-15 and 17 stand withdrawn from consideration.
No new rejections are set forth. Therefore, this action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 10 and 20-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0243482) in view of Sakayori et al (US 2019/0375894) for the same reasons previously set forth in the action mailed 12/15/2021.

Claims 1-3, 7, 10 and 20-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0243482) in view of Eguchi et al (JP 2014/025038; included machine translation cited herein) and Araki et al (US 2015/0370358) for the same reasons previously set forth in the action mailed 12/15/2021.


Response to Arguments
Applicant’s arguments filed on 3/15/2022 have been fully considered.
Applicant argues (p 7) that the rejection under 35 USC 112(b) has been overcome. The examiner agrees, and the rejection has been withdrawn.
The presently claimed amide-imide copolymer encompasses a reaction product of:
DSX (diamine of formula 1)
TFDB (diamine of formula 2)
TPC (dicarbonyl of formula 3; forms amide units upon reaction with diamines), and
6FDA and BPDA (dianhydrides which form imide units upon reaction with diamines).
Primary reference Park discloses amide imide copolymers which are a reaction product of TFDB, TPC, 6FDA and BPDA. Secondary references Sakayori (for rejection A) or Eguchi and Araki (for rejection B) were relied upon for teaching/motivation to replace a portion of Park’s TFDB diamine with DSX diamine.
Applicant argues (p 8) that arriving at the presently claimed copolymer requires a person having ordinary skill in the art to (1) select a specific mole ratio of TPC to dianhydride (i.e., BPDA + 6FDA), (2) select a specific mole ratio of BPDA and 6FDA, and then (3) select a particular amount of TFDB to replace with DSX. Applicant admits (p 8) that the recited amount of DSX (i.e., selection “(3)”) is disclosed or suggested by the cited secondary references. However:
With regard to the selection (1), Applicant argues (p 8) that the ratios of TPC:dianhydride exemplified by Park (i.e., 3:2 or 1:1) are opposite to/guide against the mole ratios claimed by Applicant (i.e., 30:70 or 40:60), wherein the moles of TPC are less than the total moles of dianhydride.  Applicant’s argument has been fully considered, however, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). As acknowledged by Applicant, Park teaches that the mole ratio of the dicarbonyl compound (TPC) to the sum of the dianhydrides is 0.2-0.8:0.8-0.2 [0012-4], a range which clearly includes copolymers wherein the moles of TPC are less than the total moles of dianhydride. See paragraph 14 of the action mailed 12/15/2021. Without more, pointing to the existence of examples wherein the amount of TPC is greater than the amount of dianhydride is not sufficient to establish that Park contains a teaching away, or guidance against, non-exemplified mole ratios which fall within the range taught by Park as being suitable. 
With regard to selection (2): Applicant similarly argues (p 9) that Park does not exemplify a mole ratio of 6FDA:BPDA within the presently recited range. As with selection (1), however, Park explicitly teaches a range of ratios of 6FDA:BPDA which encompasses a presently claimed ratio (5:1), and explicitly teaches how the properties of the copolymer change depending on the ratio of the two types of dianhydrides. See paragraph 16 of the action mailed 12/15/2021. Therefore, Applicant’s argument that Park does not suggest the presently claimed dianhydride ratio due to the lack of an example showing a ratio of 5:1 is not persuasive; as discussed above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
Applicant argues (p 10) that the recited mole ratio of 6FDA:BPDA contributes to improved optical properties. To the extent that this argument may be construed as an allegation of unexpected results, it is noted that Park explicitly discloses a relationship between 6FDA:BPDA mole ratio and optical properties; Applicant’s finding that the recited mole ratio of 6FDA:BPDA results in improved optical properties is consistent with (and would have been expected from) Park’s disclosure in [0015] and Park’s examples showing that, e.g., yellowness decreases as 6FDA content increases (see paragraph 16 of the 12/15/2021 action).
Applicant argues (p 10) that the selection of two mole ratios to arrive at the claimed article is based in hindsight, and further argues (pp 9-10) that the Office has presented insufficient evidence to support a finding that one would have expected to achieve a toughness and refractive index by modifying Park as set forth in the rejections. However, the rejection does not rely upon any knowledge gleaned only from Applicants' disclosure. Therefore, Applicant has not demonstrated that the present rejection employs improper hindsight. Additionally, regarding the recited toughness and refractive index, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As established in paragraphs 32-35 of the 12/15/21 action, there is reasonable basis to conclude that modified Park suggests a film which possesses properties as presently recited.
Applicant further argues (p 11) that instant Table 1 shows that the toughness of a poly(amide-imide) copolymer film is affected both by the amount of DSX and by the total amount of TPC and TFDB. That is, Applicant has shown that for a film of a poly(amide-imide) copolymer prepared from DSX and TFDB as diamines, from TPC as the dicarbonyl compound, and from 6FDA and BPDA as dianhydride compounds, the properties (particularly, toughness) of the film depend on both the TFDB:DSX ratio and the TPC:dianhydride ratio (which also corresponds to the ratio of amide units to imide units). In particular, Applicant argues that when compared to inventive example 5, comparative example 4 has a significantly lower toughness. 
The finding that a property of a copolymer changes in a trend-like fashion based on a change in the ratio of two comonomers would not have been unexpected by the person having ordinary skill in the art. This is a well-known copolymerization concept generally; more specifically, Park explicitly discloses how several polyamide-imide properties change depending on comonomer ratios, including the ratio of 6FDA:BPDA [0015] and the ratio of amide:imide (i.e., TPC:dianhydride) [0012-14]. Secondary references Sakayori, Eguchi and Araki, as well as Summers (cited in paragraphs 70-72 of the 12/15/21 action), show that changing the TFDB:DSX ratio would have also predictably affected copolymer properties, including toughness. Comparative example 4 has a lower amount of TPC relative to inventive example 5, and therefore, some lowering of toughness would be predictable. Applicant has not sufficiently established what lowering of toughness would have been expected due to the TPC difference in comparative example 4 relative to example 5, and therefore, it is not clear from these two examples whether the observed toughness difference is an unexpected difference. 
As far as a meaningful analysis can be performed, the properties of the copolymers of Applicant’s examples in Table 1 mostly appear to follow trends. As has been noted in previous actions, when multiple variables (ratios) are changed simultaneously, it is difficult to meaningfully assess the degree to which each individual ratio affects any individual property (e.g., toughness). For instance, Applicant’s instant examples 1-6 have TPC:dianhydride ratios ranging from 65:35 to 30:70, and appear to generally show that as TPC decreases, toughness decreases. However, instant examples 1-6 also have TFDB:DSX ratios ranging from 95:5 to 60:40, and therefore the examples also appear to show that as DSX increases, toughness decreases. Applicant has not provided enough data to determine the degree to which each individual ratio contributes to the changes in toughness.
Of all Applicant’s examples, comparative example 4 appears to be a potential outlier, which could be indicative of an unexpected result. As previously noted in the 12/15/21 action, Applicant’s inventive example 6 and comparative examples 4 and 5 have differing siloxane contents (i.e., 30%, 40% and 50%, respectively) with both the amide:imide ratio and the BPDA:6FDA ratio held constant. Based on the remainder of Applicant’s examples and on Summers’ disclosure, one might reasonably expect the toughness of the three films (E6, CE4 and CE5) to decrease as DSX increases. Despite having the intermediate DSX content, instant comparative example 4 has the lowest toughness. If the viscosity and/or molecular weight of comparative example 4 were known, and were substantially the same as the viscosity/molecular weights of example 6 and comparative example 5, the toughness of comparative example 4 could be considered unexpectedly low: it does not follow the trend based on DSX content that one would reasonably expect to observe. 
Given that a film according to comparative example 4 is excluded by the present claims, evidence showing nonobviousness (by way of unexpectedly low toughness) of a film according to instant comparative example 4 would not be commensurate in scope with the claims which the evidence is offered to support. In other words, if a polyamide film according to instant comparative example 4 were shown to have an unexpectedly low toughness, such a film may be considered nonobvious over modified Park. However, a showing that comparative example 4 has unexpectedly low toughness would not be considered sufficient to overcome the present rejections, as such a showing would not establish that unexpected results would be obtained for any of the copolymer species which are actually encompassed by the claims. 
Applicant argues (pp 11-12) that the difference in light transmittance between example 4 and example 3 (i.e., 90.1% and 89.9%) is unexpected and significant, and that a person would have understood that it is not trivial and quite difficult to improve both mechanical and optical properties of a film simultaneously, as the two properties are often in a trade-off with regard to the other. However, Applicant has not provided specific reasoning or evidence to establish that the slight differences in light transmittance and toughness between the three examples which are encompassed by the instant claims (i.e., examples 4-6) and the remaining examples which are now all comparative, are of both statistical and practical significance. 
Further regarding the alleged simultaneous improvement of light transmittance and toughness, when compared to instant example 2 instead of instant example 3, inventive example 4 has a higher transmittance, but a substantially lower toughness. That is, a comparison of inventive example 4 and instant example 2 demonstrates the expected tradeoff of mechanical and optical properties. Similarly, inventive examples 5 and 6 have higher transmittances, but lower toughness values, when compared to any of instant examples 1-3. Therefore, given that Applicant’s examples appear to demonstrate the expected tradeoff between optical and mechanical properties, Applicant’s argument that examples 4-6 demonstrate unexpected results associated with films of claim 1 is not persuasive.
It is further noted that Applicant has shown results only for polyamide-imide films wherein the dicarbonyl monomer is TPC and the siloxane diamine is DSX. In contrast, present claim 1 encompasses polyamideimides derived from dicarbonyl species other than TPC (e.g., isophthaloyl chloride, dicarbonyls having substituted phenylene groups, or having biphenylene groups) and from siloxane diamines other than DSX (see generic formula I). Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Therefore, if Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide enough evidence to show that unexpected results would be obtained for all species encompassed by the present claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766